Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to claims dated 9/18/2020.
Claims pending in the case: 1-20

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 14 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 14 and 15 in the relevant part read:  “playing the sound associated with the visual element together with the one or more images on client devices associated with the one or more other users”. Based on the claim language, it is unclear if these images are the same ones that have been sent or different ones on the client devices .  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.  The presence of a “,” after “together with the one or more images” would correct this issue.

Claim(s) 14 and 15 in the relevant part read:  “playing the sound associated with the visual element together with the one or more images on client devices associated with the one or more other users”. Based on the claim language, it is unclear if this limitation is referring to the client devices of the sender or the receiver .  As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weil (US 20160048306) in view of Yoshikawa (US 20100061197).

Regarding claim 1, Weil teaches, A method comprising: displaying, by a messaging application, a sound capture screen that enables a user to record the sound (Weil: Fig. 5, [28, 47, 92]: capture new icon enables user to capture new media content; [66]: audio selection control; It is obvious that a capture screen is provided to do the capture function of the displayed icon); 
after the sound is recorded using the sound capture screen, generating, by the messaging application, a visual element associated with the sound (Weil: Fig. 5, [37, 39, 48]: collection of content icons including captured content, displayed for user to select and integrate); 
receiving, by the messaging application, selection of the visual element from a displayed list of visual elements representing different sounds (Weil: [66]: “The user interface 800 may also include an audio selection control 804 configured to enable the user 116 to add audio clips or other such digital media to a digital media message 114 currently under creation” – user selects content to add); 
in response to receiving the selection of the visual element, conditionally adding one or more graphics representing the sound to one or more images at a user selected position (Weil: [49, 64]: user may associate selected media to a desired location on the displayed image; [49]: “The media message engine 108 may also associate the digital content segment 112 with a desired position in a play sequence of a digital media message 114”; [64]: “as indicating selection of a digital content segment 112 associated with the particular image 602 provided at the location in the second portion 408 at which the input was received”; “each indicator 702 may comprise a checkmark, an X, shading, gray scaling, and/or other visual indicia indicating a digital content segment 112 corresponding to the image 602 associated with the indicator”) based on a privacy status of the sound (Weil: [85]: based on set privacy of the content); and 
playing, by the messaging application, the sound associated with the visual element together with displaying the one or more images (Weil: [99]: “the digital image of the selected digital content segment 112 may be displayed simultaneously with audio from the second portion of the digital video segment when the combined message segment is played”).
However, although implied, Weil does not specifically recite, a sound capture screen.
Yoshikawa teaches, a sound capture screen (Yoshikawa: [13, 16]: recording interface; [21]: after recording user may create combined content using it or save the recording);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weil and Yoshikawa because the combination would enable the user to use a recording interface to record sound. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable exchange of audio information of user recorded content not just available recordings of songs, lectures etc. (see Yoshikawa [2]).

Regarding claim 2,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, further comprising: 
receiving a user selection of a sound icon overlaid onto one or more images captured by a client device on which the messaging application is implemented (Weil: Fig. 8, [66]: audio selection icon overlaid on the image as illustrated in Fig. 8); and 
in response to receiving the user selection of the sound icon, presenting a menu of sounds, the menu comprising an option to create a sound (Weil: Fig. 8, [66]: audio selection icon presents sound selection interface; Fig. 5, [92]: selection interface may display icons of sources as well as a capture new icon).

Regarding claim 3,  Weil and Yoshikawa teach the invention as claimed in claim 2 above and further teach, wherein the sound capture screen is displayed in response to receiving the user selection of the sound icon (Weil: Fig. 5, [28, 47, 92]: capture new icon enables user to capture new media content; It is obvious that a capture screen is provided to do the capture function of the displayed icon) (Yoshikawa: [13,16]: recording interface initiated when user clicks record icon).

Regarding claim 13,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, further comprising: 
determining the privacy status of the sound (Weil: [85]: determine privacy set for the content); 
assigning a first visual property to the visual element within the list in response to determining that the privacy status of the sound indicates that the sound is a private sound; and assigning a second visual property to the visual element within the list in response to determining that the privacy status of the sound indicates that the sound is a public sound (Weil: [85]: privacy status indicated using icon, color etc.).


Regarding claim 15,  Weil and Yoshikawa teach the invention as claimed in claim 13 above and further teach, further comprising: 
determining that the privacy status of the sound indicates that the sound is a public sound (Weil: [85]: determine privacy set for the content; privacy status indicated using icon, color etc.); 
sending the one or more images and the sound associated with the visual element to one or more other users (Weil: [78, 83-84]: select to share) ”) (Yoshikawa: [3, 21]: post or publish audio); 
in response to determining that the privacy status of the sound indicates that the sound is a public sound, playing the sound associated with the visual element together with the one or more images that include the one or more graphics representing the sound on client devices associated with the one or more other users (Weil: [49, 64]: user may associate selected media to a desired location on the displayed image; [49]: “The media message engine 108 may also associate the digital content segment 112 with a desired position in a play sequence of a digital media message 114”; [64]: “as indicating selection of a digital content segment 112 associated with the particular image 602 provided at the location in the second portion 408 at which the input was received”; “each indicator 702 may comprise a checkmark, an X, shading, gray scaling, and/or other visual indicia indicating a digital content segment 112 corresponding to the image 602 associated with the indicator”; [99]: “the digital image of the selected digital content segment 112 may be displayed simultaneously with audio from the second portion of the digital video segment when the combined message segment is played”); and 
enabling the one or more other users to share the sound with respective friends of the one or more other users in response to receiving inputs from the one or more other users that select the one or more graphics representing the sound that are included in the one or more images (Weil: [20, 51]: sharable digital media message – any user can share and forward shared messages).

Regarding claim 16,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, wherein the list of visual elements visually distinguishes private sounds from public sounds (Weil: [85]: privacy status indicated using icon, color etc.).

Regarding claim 17,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, wherein the one or more graphics representing the sound comprise a name of the sound (Yoshikawa: [14]: text tags such as name can be manually generated), a visual representation of a creator of the sound (Yoshikawa: [14]: originator image), and an animated waveform (Yoshikawa: [16]: “Meter bar 210 shows the audio input level while recording. This meter can indicate, for example, a signal strength being received by a microphone in the device. Progress bar 220 lights up successive dots from left to right as time elapses and the recording is underway”).

Regarding claim 18,  Weil and Yoshikawa teach the invention as claimed in claim 17 above and further teach, wherein the name of the sound, the visual representation of the creator of the sound, and the animated waveform are presented within an oval sticker, a rectangular sticker, or a circular sticker (Yoshikawa: Fig. 1B, [14]: As illustrated information presented in rectangular stickers; Any type of related information representing the content added as tags may be presented).

Regarding Claim(s) 19 and 20, this/these claim(s) is/are similar in scope as claim(s) 1. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim(s) 4, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weil (US 20160048306) in view of Yoshikawa (US 20100061197) in further view of Marnett (US 20130132843).

Regarding claim 4,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, wherein displaying the sound capture screen comprises: 
activating a video capture device of a client device on which the messaging application is implemented (Weil: Fig. 5, [28, 47, 92]: capture new icon enables user to capture new media content which may be video); …
displaying a sound recording option (Yoshikawa: [13,16]: recording interface initiated when user clicks record icon);
but not,
blurring or dimming images captured by the video capture device that are displayed on the sound capture screen; 
displaying a border around the blurred or dimmed images; and 
displaying a sound recording option together with a waveform on the sound capture screen.
Marnett teaches, blurring or dimming images captured by the video capture device that are displayed on the capture screen; displaying a border around the blurred or dimmed images (Marnett: [63, 71, 113]: editing option may include blurring and borders and other effects); and 
displaying a sound recording option together with a waveform on the sound capture screen (Marnett: [88]: “recording a voiceover”; [89]: “Mixing Audio in the Timeline and Viewer”; “Evaluating Levels with Audio Meters, Controlling Audio Levels with Audio Mixer” – it is well known in the art that these functions use waveforms; refer to Schlosser et. al. US 20090287326, [14] that teaches audio level meter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weil, Yoshikawa and Marnett because the combination would not only enable capturing audio and video but also provide options to edit the capture to add visual effects to it. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the system more user friendly by adding tools to make the media more interesting with additional visual effects  and editing capabilities and enables users to create professional videos without the professional crew (see Marnett [6]).

Regarding claim 9,  Weil and Yoshikawa teach the invention as claimed in claim 1 above and further teach, further comprising: after the sound is recorded using the sound capture screen, displaying a plurality of options, the options comprising a first option for associating a name with the sound (Yoshikawa: [21]: option to save the recording – saving requires a name) 
But not, and a second option for trimming a starting and ending portion of the sound;
Marnett teaches, a second option for trimming a starting and ending portion of the sound (Marnett: [88-89]: editing option may include option to trimming, cutting and adjusting duration);
The same motivation to combine the prior arts, stated above applies.

Regarding claim 10,  Weil, Yoshikawa and Marnett teach the invention as claimed in claim 9 above and further teach, further comprising looping playback of the sound while the plurality of options is displayed (Yoshikawa: [21]: play back recording).

Regarding claim 11,  Weil, Yoshikawa and Marnett teach the invention as claimed in claim 9 above and further teach, wherein the options comprise a third option for making the sound publicly available, further comprising: 
receiving input that selects the third option to make the sound publicly available (Weil: [20, 51]: sharable digital media message); 
determining that the third option has been selected by a user for a first time (Weil: [78, 83-84]: select to share); and 
in response to determining that the third option has been selected by a user for the first time, presenting a dialog box indicating that the sound will be available for other users of the messaging application to incorporate into images captured by the other users (Weil: Fig. 12, [84-87]: interface with dialog box to help user share content; [84]: “user interface 1200 may include, among other things, the message thumbnail 1104 indicating and/or otherwise identifying the digital media message 114 that the user 116 desires to share”) (Yoshikawa: [3, 21]: post or publish audio).

Regarding claim 12,  Weil and Yoshikawa teach the invention as claimed in claim 9 above and further teach, wherein the options comprise a third option for making the sound publicly available, further comprising: 
receiving input that selects the third option to make the sound publicly available (Weil: [78, 83-84]: select to share) (Yoshikawa: [3, 21]: post or publish audio); and 
presenting an attribution option allowing the user to specify a name of a creator of the sound in addition to the name of the sound (Yoshikawa: [14]: tags of text can be manually generated).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weil (US 20160048306), Yoshikawa (US 20100061197) and Marnett (US 20130132843) in further view of Bargetzi (US 20140108084).

Regarding claim 5,  Weil, Yoshikawa and Marnett teach the invention as claimed in claim 4 above and further teach, further comprising: 
receiving a first input that selects the sound recording option(Weil: Fig. 5, [28, 47, 92]: capture new icon enables user to capture new media content; It is obvious that a capture screen is provided to do the capture function of the displayed icon) (Yoshikawa: [13,16]: recording interface initiated when user clicks record icon); 
starting to record audio content captured by a microphone of the client device in response to the first input (Weil: Fig. 5, [28, 47, 92]: capture new media content) (Yoshikawa: [13,16]: record audio); 
receiving a second input .. (Yoshikawa: [13,16]: press stop button); 
terminating recording audio content captured by a microphone of the client device in response to the second input (Yoshikawa: [13,16]: press stop button to terminate recording); and 
storing the audio content that has been recorded between the first and second inputs as the sound (Yoshikawa: [21]: save recording) (Weil: Fig. 5, [37, 39, 48]: collection of content icons including captured content, displayed for user to select and integrate).
But not, 
a second input that selects the sound recording option again;
Bargetzi teaches, a second input that selects the sound recording option again (Bargetzi: [303]: the same icon may be used to start and stop a recording).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weil, Yoshikawa, Marnett and Bargetzi because the combination would enable using one icon to start and stop the recoding of audio or video in the application. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would make the interface easier to use by using fewer icons to perform the functions.

Regarding claim 6,  Weil, Yoshikawa, Marnett and Bargetzi teach the invention as claimed in claim 5 above and further teach, further comprising: animating the waveform based on the audio content while the audio content is being recorded; and populating a progress bar associated with the sound recording option while the audio content is being recorded (Yoshikawa: [16]: “Meter bar 210 shows the audio input level while recording. This meter can indicate, for example, a signal strength being received by a microphone in the device. Progress bar 220 lights up successive dots from left to right as time elapses and the recording is underway”).

Regarding claim 7,  Weil, Yoshikawa, Marnett and Bargetzi teach the invention as claimed in claim 6 above and further teach, wherein the progress bar represents a maximum duration for recording the sound (Yoshikawa: [16]: “Progress bar 220 lights up successive dots from left to right as time elapses and the recording is underway”; [20]: recording ended when maximum duration reached).

Regarding claim 8,  Weil, Yoshikawa, Marnett and Bargetzi teach the invention as claimed in claim 5 above and further teach, wherein the audio content is recorded without recording the images captured by the video capture device (Yoshikawa: [16]: record audio only) (Weil: Fig. 5, [28, 47, 92]: capture new icon enables user to capture new media content which may be audio).


	Potentially Allowable Subject Matter
Claim(s) 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176